Name: Decision No 1/74 of the EEC-Portugal Joint Committee supplementig and amending Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-08-13

 Avis juridique important|21974D0813(03)Decision No 1/74 of the EEC-Portugal Joint Committee supplementig and amending Protocol No 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation Official Journal L 224 , 13/08/1974 P. 0007DECISION No 1/74 OF THE JOINT COMMITTEE supplementing and amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Portuguese Republic signed on 22 July 1972 in Brussels; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and in particular Article 28 thereof; Whereas Decision No 10/73 of the Joint Committee supplemented and amended certain provisions of Protocol No 3, and in particular Article 8 thereof; Whereas it is necessary to lay down the procedure for the issue of the movement certificate when it refers to accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicule, HAS DECIDED AS FOLLOWS: Sole Article 1. The following new paragraph shall be added to Article 8 of Protocol No 3: '4. Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicule which are part of the normal equipment and included in the price thereof or are not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicule in question.' 2. The former paragraph 4 of Article 8 of Protocol No 3 shall be re-numbered paragraph 5. 3. In the sixth line of the first paragraph of Article 16 of Protocol No 3, the reference 'Article 8 (4)' is replaced by the reference 'Article 8 (5)'. 4. In the first and second lines of Note 9 referring to Article 16 and 22 of Annex I to Protocol No 3, the reference 'Article 8 (2) or (4)' is replaced by the reference 'Article 8 (2) or (5)'. Done at Brussels, 27 June 1974. For the Joint CommitteeThe PresidenteC. LOURENÃ O The SecretariesA. CORREIA C. D. von SCHUMANN